DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding Claim 1, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim is directed to a method which falls within the statutory category of a process. The claim(s) recite(s) the limitation of “if the received signal matches a magnetic field of the magnet, identifying a position of the magnet”. The limitation of “if the received signal matches…” falls within the enumerated grouping of mathematical concept of calculation, which can be illustrated from the relevant portion of the spec regarding (para [0026]). Also, it should be noted that the "signal measured by the magnetic field of magnetic device may be compared…, such as by manual comparison by san operator or by other means”. "manual comparison" denotes that this step can be accomplished visually/mentally on the fly. The formula does not have to be in the claim to have the limitation directed to an abstract concept.   
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim recites “a magnetic sensor”.  Note that the preamble only set forth the purpose and intended use of the determined confidence and does not limit the structure of the system/method because performing a medical procedure does not limit the any structure of a system. The claim recites no more than mere instructions to implement an abstract idea or other exception on a computer/controller (see para [0026] of the original spec).  Thus, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Therefore, the claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more because the additional elements considered individually and in combination do not qualify significant more because they are mere instructions to implement an abstract idea on a computer. 
As such, claim 1 is ineligible under 35 USC 101.
Dependent Claims(s) 2 – 11, when analyzed as a whole are held to be ineligible subject matter and are rejected under 35 U.S.C. § 101 because the additional recited limitations(s) fail(s) to establish that the claim is not directed to an abstract idea because the additional limitations(s) are no more than a field of use or merely involve insignificant extra-solution activity as data gathering and calculation. Dependent claims which more than the abstract limitations, but not rising to the level of a practical application, should be amended to describe extra-solution activity more than data gathering and calculation providing a practical application. 

Allowable Subject Matter
Claims 12 – 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 12, the prior art of record does not teach claimed limitation: “based on the received signal, joining the portion of the first body lumen to the second body lumen” in combination with all other claimed limitations of claim 12.
Regarding Claims 13 – 16, the claims are allowed as they further limit allowed claim 12.
Regarding Claim 17, the prior art of record does not teach claimed limitation: “based on the received signal, advancing a medical tool from the second body lumen into the first body lumen” in combination with all other claimed limitations of claim 17.
Regarding Claims 18– 20, the claims are allowed as they further limit allowed claim 17.

Comments
The prior art of record found as a result of the search, does not teach alone or in combination all of the elements recited in claim 1. Therefore, no prior art rejection for claim 1 is presented in this action. However, Claims 1 – 11 are rejected under 35 U.S.C. 101. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Panken et al. (US 2020/0338351 A1) suggests determining an error value based on the determined electrical signal levels and the expected electrical signal levels; repeatedly adjusting the hypothetical location, and repeatedly determining the error value for each of the adjusted hypothetical locations of the at least one oscillatory signal source until the determined error value is less than or equal to a threshold value (see claim 1).
Oren et al. (US 2020/0001048 A1) discloses a system for determining an error associated with an electrode disposed on a medical device, the system comprising: a processor; and a memory storing instructions on a non-transitory computer-readable medium, wherein the instructions are executable by the processor to: receive an electrode signal from the electrode disposed on the medical device; receive a plurality of other electrode signals from a plurality of other electrodes disposed on the medical device; and determine that the electrode signal received from the electrode disposed on the medical device is an outlier in relation to the plurality of other electrode signals from the plurality of other electrodes disposed on the medical device, based on a comparison between the electrode signal and the plurality of other electrode signals (see claim 1).
Hresko et al. (US 2017/0296056 A1) teaches the device is in an invalid operating mode, at least one of one or more response buttons are stuck and a response button signal error has occurred, at least one of one or more patient parameters is deemed corrupted, an update of the one or more patient parameters has failed, the at least one of the electrode assembly and the controller is deemed inoperative, and the device fails a pulse test (see claim 60).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724. The examiner can normally be reached Monday - Friday, 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        6/18/2022